Citation Nr: 0402474	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  00-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran's September 2000 substantive appeal included a 
request for a Travel Board hearing.  However, he later 
withdrew that request in December 2000.  

The Board notes that the veteran's notice of disagreement 
also addressed the December 1999 denial of entitlement to 
Dependents Educational Assistance under 38 U.S.C.A. chapter 
35.  However, the RO resolved this matter in the veteran's 
favor in a June 2003 rating decision.  Therefore, this matter 
is not currently before the Board.  

Similarly, in September 2000, the veteran submitted a notice 
of disagreement with a March 2000 rating decision that denied 
service connection for fatigue, impotency, irritable bowel 
syndrome, and worsened non-Herpes complex.  There is no 
indication that the RO received a timely appeal following the 
issuance of a statement of the case in September 2003.  
Therefore, these issues are also not currently before the 
Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

Generally, special monthly compensation is payable to a 
person who is permanently bedridden or so helpless as a 
result of service-connected disability that they are in need 
of the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l) (West 2003); 38 C.F.R. § 3.350(b) (2003).  
If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).

The veteran has a single service-connected disability, post-
traumatic stress disorder (PTSD) with panic attacks and 
agoraphobia, which is rated as 100 percent disabling.  
Permanency of the level of PTSD severity has been 
established.  The veteran generally alleges that he is unable 
to leave his home due to his disability.  Review of the 
claims folder reveals that he last underwent a VA psychiatric 
examination in January 2001, nearly four years ago.  This 
examination did not address the information relevant to a 
determination as to whether special monthly compensation is 
warranted.  In a September 2001 statement, the veteran 
related that he had required hospitalization in a private 
facility for complications associated with medication 
prescribed for the PTSD.  He stated that he suffered a loss 
of short-term memory and was unable to care for himself.  
Records of this hospitalization are not present in the claims 
folder.  

VA generally has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A.  The duty to assist includes making reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. 
§ 5103A(b).  The duty to assist also includes the conduct of 
a thorough and comprehensive medical examination.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  Where a veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  If an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2.  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under 
the circumstances in this case, the Board finds that, in 
order to afford the veteran all assistance required by law, a 
remand is necessary to secure a current examination that 
contains the information necessary to decide the claim and to 
obtain records of the private hospitalization mentioned in 
the veteran's September 2001 statement.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and ask that he submit, or 
authorize VA to obtain, records from the 
private hospitalization from August 3, 
2001 to September 8, 2001.  The RO should 
attempt to obtain records from that 
hospitalization upon receipt of adequate 
authorization from the veteran.  

2.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination to determine the severity of 
his service-connected PTSD with panic 
attacks and agoraphobia.  The examiner is 
specifically asked to report and discuss 
the impact of the service-connected PTSD 
on the veteran's ability to care for 
hygiene and other personal needs, 
including feeding himself, or to protect 
himself from the hazards or dangers 
incident to his or her daily environment.  
The report should discuss the extent to 
which the veteran requires the aid and 
attendance of another person due to 
inability to meet such needs or protect 
himself as a result of PTSD.  The 
examiner should also report and discuss 
the extent to which the veteran is 
confined to his home or immediate 
premises as a result of the service-
connected PTSD.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

